

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF KENTUCKY
ASHLAND DIVISION


IN RE:
 
GWENCO, INC,
CASE NO. 07-10081
Debtor-in-Possession
 

 
DEBTOR’S THIRD AMENDED PLAN OF REORGANIZATION
November 2, 2008
 
To satisfy the claims of the secured lien holders, priority creditors, and
unsecured creditors, Gwenco, Inc., the Debtor-in-Possession, proposes the
following plan of reorganization (the “Plan”) pursuant to chapter 11 of title 11
of the United States Code (the “Bankruptcy Code”).  Quest Minerals & Mining,
Ltd., the parent corporation of Gwenco, Inc., and Quest Mineral & Mining Corp.,
the parent corporation of Quest Minerals & Mining, Ltd., are Affiliates of
Gwenco, Inc. and are participating in the Plan as set forth herein.  Section
1123(a) of the Bankruptcy Code lists the mandatory provisions of a chapter 11
plan, and section 1123(b) lists the discretionary provisions.  Section
1123(a)(1) provides that a chapter 11 plan must designate classes of claims and
interests for treatment under the reorganization.  Generally, a plan will
classify claim holders as secured creditors, unsecured creditors entitled to
priority, general unsecured creditors, and equity security holders.
 
Under section 1126(c) of the Bankruptcy Code, an entire class of claims is
deemed to accept a plan if the plan is accepted by creditors that hold at least
two-thirds in amount and more than one-half in number of the allowed claims in
the class.  Under section 1129(a)(10), if there are impaired classes of claims,
the court cannot confirm a plan unless it has been accepted by at least one
class of non-insiders who hold impaired claims (claims that are not going to be
paid completely or in which some legal, equitable, or contractual right is
altered).  Moreover, under section 1126(f), holders of unimpaired claims are
deemed to have accepted the plan.
 
Under section 1127(a) of the Bankruptcy Code, the plan proponent may modify the
plan at any time before confirmation, but the plan as modified must meet all the
requirements of chapter 11.  When there is a proposed modification after
balloting has been conducted, and the court finds after a hearing that the
proposed modification does not adversely affect the treatment of any creditor
who has not accepted the modification in writing, the modification is deemed
to  have been accepted by all creditors who previously accepted the plan
(Federal Rules of Bankruptcy Procedure (“FRBP”) Rule 3019).  If it is determined
that the proposed modification does have an adverse effect on the claims of
non-consenting creditors, then another balloting must take place.
 
Gwenco Third Amended Plan of Reorganization – Page 1

 
 

--------------------------------------------------------------------------------

 

Any party in interest may file an objection to confirmation of a plan.  The
Bankruptcy Code requires the court, after notice, to hold a hearing on
confirmation of a plan.  If no objection to confirmation has been timely filed,
the Bankruptcy Code allows the court to determine whether the plan has been
proposed in good faith and according to law (FRBP 3020(b)(2)).  Before
confirmation can be granted, the court must be satisfied that there has been
compliance with all the other requirements of confirmation set forth in section
1129 of the Bankruptcy Code, even in the absence of any objections. In order to
confirm the plan, the court must find, among other things, that: (1) the plan is
feasible; (2) it is proposed in good faith; and (3) the plan and the proponent
of the plan are in compliance with the Bankruptcy Code.  In order to satisfy the
feasibility requirement, the court must find that confirmation of the plan is
not likely to be followed by liquidation (unless the plan is a liquidating plan)
or the need for further financial reorganization.
 
Section 1141(d)(1) generally provides that confirmation of a plan discharges a
debtor from any debt that arose before the date of confirmation.  After the plan
is confirmed, the debtor is required to make plan payments and is bound by the
provisions of the plan of reorganization.  The confirmed plan creates new
contractual rights, replacing or superseding pre-bankruptcy contracts.
 
At any time after confirmation and before “substantial consummation” of a plan,
the proponent of a plan may modify the plan if the modified plan would meet
certain Bankruptcy Code requirements (11 U.S.C. § 1127(b)).  This should be
distinguished from pre-confirmation modification of the plan.  A modified
post-confirmation plan does not automatically become the plan.  A modified
post-confirmation plan in a chapter 11 case becomes the plan only “if
circumstances warrant such modification” and the court, after notice and
hearing, confirms the plan as modified.
 
In deciding whether to vote to accept the Plan, holders of Claims entitled to
vote thereon must rely on their own evaluation of the Debtor and their analysis
of the terms of the Plan, including, but not limited to, any risk factors
associated with the Debtor.
 
Gwenco Third Amended Plan of Reorganization – Page 2

 
 

--------------------------------------------------------------------------------

 


Parties-in-interest are reminded that the Debtor has filed a Disclosure
Statement with the Court that should be carefully read prior to consideration of
this Plan.  The contents of the Disclosure Statement and Plan may not be deemed
as providing any legal, financial, securities, tax or business advice.  Holders
are urged to consult with their own advisors with respect to any such legal,
financial, securities, tax or business advice in reviewing this Plan and the
Disclosure Statement, and each of the proposed transactions contemplated
thereby.
 
The statements contained in this Plan and in the Disclosure Statement are made
as of the date of each document unless otherwise specified.  Holders of Claims
or Interests reviewing the Disclosure Statement and the Plan should not infer at
the time of such review that there have been no changes in the facts set forth.
 
Securities issued by the Debtor or Quest pursuant to this Plan have not been
registered under the Securities Act or any state securities or “blue sky”
law.  The issuance, transfer, or exchange of any security and indebtedness under
the plan is exempt from registration under Section 1145(a) of the Bankruptcy
Code, as described in the sections entitled “Provisions For Creditors and Equity
Holders” and “Means For Implementation of the Plan.”
 
Certain statements in the Plan and Disclosure Statement may constitute
“forward-looking” statements within the meaning of Section 27A of the Securities
Act, Section 21E of the Securities Act, or in releases made by the SEC.  Such
forward-looking statements involve known and unknown risks, uncertainties and
other important factors that could cause the actual results, performance, or
achievements of the Debtor, or industry results, to differ materially from any
future results, performance, or achievements expressed or implied by such
forward-looking statements.  Statements that are not historical fact are
forward-looking statements.  Forward-looking statements can be identified by,
among other things, the use of forward-looking language, such as the words
“estimate,” “project,” “intend,” “expect,” “believe,” “may,” “will,” “would,”
“could,” “should,” “seeks,” “plans,” “scheduled to,” “anticipates,” or
“intends,” or the negative of these terms or other variations of these terms or
comparable language, or by discussions of strategy or intentions, when used in
connection with the Debtor, including its management.
 
The Debtor cautions investors that any forward-looking statements made by the
Debtor are not guarantees or indicative of future performance.  Important
assumptions and other important factors that could cause actual results to
differ materially from those in the forward- looking statements with respect to
the Debtor include, but are not limited to, the risks and uncertainties
affecting its business described in the Disclosure Statement.


Gwenco Third Amended Plan of Reorganization – Page 3

 
 

--------------------------------------------------------------------------------

 
 
The Debtor undertakes no obligation to update or revise any forward-looking
statement to include new information, events, or circumstances after the date on
which such statement is made unless otherwise required by law.  New factors
emerge from time to time, and it is impossible for the Debtor to predict all of
such factors or the impact of each such factor on its business or the extent to
which any factor, or combination of factors, may cause actual results to differ
materially from those contained in any forward-looking statements.


The Debtor strongly recommends that potential recipients of securities consult
their own counsel concerning the securities laws consequences.


The terms of the Plan govern in the event of any inconsistency with the
summaries in the Disclosure Statement.  Any information, representations, or
inducements made to obtain your acceptance of the Plan which are different from
or inconsistent with the information contained in the Disclosure Statement
should not be relied upon by any Holder of a Claim.
 
I. DEFINITIONS
 
“1990 Stock Purchase Agreement” means that certain Stock Purchase Agreement
dated on or about June 22, 1990 by and among the Debtor, as
successor-in-interest to Cardinal Land Corporation, Sharon Preece, and Gwendolyn
Slater.
 
“Administrative Claims Bar Date” means thirty (30) days after the Effective
Date.
 
“Affiliate” shall have the meaning ascribed to it in Rule 405 promulgated under
the Securities Act and Bankruptcy Code Section 101(2).
 
“Allowed Claim” means a Claim, or any portion of a Claim, (i) as to which no
objection to allowance or request for estimation has been interposed on or
before the Claim Objections Bar Date, (ii) that is not the subject of an
adversary proceeding; (iii) that is listed on the Debtor’s Schedules as other
than disputed, contingent or unliquidated, (iv) as to which any formal or
informal objection to its allowance has been settled, waived through payment,
waived through acceptance of treatment under this Plan, waived through failure
to object to Confirmation, or withdrawn, (v) as to which any objection to its
allowance has been denied by a Final Order, (vi) that has been allowed by a
Final Order, or (vii) that is allowed under the Plan by having been provided to
be paid in a specified amount in satisfaction of the Claim under the Plan.
 
Gwenco Third Amended Plan of Reorganization – Page 4

 
 

--------------------------------------------------------------------------------

 


“Allowed Unsecured Claim Royalty” means the amount of Two Dollars and Fifty
Cents ($2.50) for each ton of two thousand (2,000) pounds of clean sellable coal
that the Debtor mines, removes, and markets from the Mine Premises.
 
 “Articles of Incorporation” means the articles of incorporation or certificate
of incorporation of Gwenco, Inc., as amended and in effect as of the date
hereof.
 
“Ballot” means each of the ballot forms distributed with the Disclosure
Statement to Holders of Impaired Claims entitled to vote under the Plan in
connection with the solicitation of acceptances of the Plan.
 
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended and
codified in title 11 of the United States Code, as now in effect or hereafter
amended.
 
“Bankruptcy Court” or “Court” means the Bankruptcy Court for the Eastern
District of Kentucky, or such other court having jurisdiction over the Chapter
11 Case.
 
“Bankruptcy Rules” or “Rules” means, collectively, the Federal Rules of
Bankruptcy Procedure and the Official Bankruptcy Forms, and the Local Rules of
the Bankruptcy Court, as applicable to the Chapter 11 Case or proceedings
therein, as the case may be.
 
“Bar Date” means July 2, 2007, as established by the Bankruptcy Court.
 
“Business Day” means any day, other than a Saturday or Sunday, on which banking
institutions are open for business in Lexington, Kentucky.
 
“By-laws” means the by-laws of Gwenco, Inc., in effect as of the date hereof.
 
“Cash” means legal tender of the United States of America or equivalents
thereof.
 
“Causes of Action” means the claims, rights of action, suits, or proceedings,
whether in law or in equity, whether known or unknown, that the Debtor or its
Estate may hold against any Person, other than a Released Party, including,
without limitation, actions arising under chapter 5 of the Bankruptcy Code,
including but not limited to Bankruptcy Code sections 510, 542, 543, 544, 545,
546, 547, 548, 549, 550, 551, and 553.
 
“Chapter 11 Case” means the case under Chapter 11 of the Bankruptcy Code
commenced by the Debtor, styled In re Gwenco, Inc., Case No. 07-10081, currently
pending in the Bankruptcy Court.


Gwenco Third Amended Plan of Reorganization – Page 5

 
 

--------------------------------------------------------------------------------

 

“Claim” means a claim against the Debtor, whether or not asserted, as defined in
Section 101(5) of the Bankruptcy Code.
 
“Claims Objection Bar Date” means the later of (i) thirty (30) days after the
Effective Date or (ii) such other period of limitation as may be specifically
fixed by an order of the Bankruptcy Court, the Plan, the Confirmation Order, or
the Bankruptcy Rules.
 
“Claimant” means the Holder of a Claim.
 
“Class” means a category of Holders of Claims or Interests.
 
“Collateral” means any property or interest in property of the Debtor’s Estate
subject to a Lien to secure the payment or performance of a Claim, which Lien is
not subject to avoidance under the Bankruptcy Code or otherwise invalid under
the Bankruptcy Code or applicable state law.
 
“Confirmation” means entry by the Clerk of the Bankruptcy Court of the
Confirmation Order.
 
“Confirmation Date” means the date on which the Clerk of the Bankruptcy Court
enters the Confirmation Order.
 
“Confirmation Hearing” means the hearing held by the Bankruptcy Court pursuant
to Bankruptcy Code Section 1128, and as may be continued from time to time, to
consider confirmation of the Plan.
 
“Confirmation Order” means the order of the Bankruptcy Court confirming the Plan
pursuant to Section 1129 of the Bankruptcy Code.
 
“Contract” means any executory contract or unexpired lease of non-residential
real property governed by Section 365 of the Bankruptcy Code.
 
“Creditor” means any Person who holds a Claim against the Debtor.
 
“Cure Claim” means a Claim for a distribution of Cash, or such other property as
may be agreed upon by the parties or ordered by the Bankruptcy Court, with
respect to the assumption of any contract pursuant to Section 365(b) of the
Bankruptcy Code, in an amount equal to all unpaid monetary obligations due under
such contract as of the date of such assumption, without interest, or such other
amount as may be agreed upon by the parties or ordered by the Bankruptcy Court,
to the extent such obligations are enforceable under the Bankruptcy Code and
applicable non-bankruptcy law.


Gwenco Third Amended Plan of Reorganization – Page 6

 
 

--------------------------------------------------------------------------------

 


“Debtor” means Gwenco in its capacity as debtor in possession pursuant to
Sections 1107 and 1108 of the Bankruptcy Code.
 
“DIP Facility” means the borrowing approved by the Bankruptcy Court in the Final
Order authorizing post-petition Financing and granting liens and super-priority
administrative expense status entered August 15, 2007.
 
“DIP Facility Claim” means the fully secured, post-petition super priority
administrative expense Allowed Claim of Interstellar arising under the DIP
Facility and DIP Order, in the amount of up to $2,000,000, plus attorneys’ fees
and expenses.
 
“DIP Order” means the Final Order authorizing post-petition Financing and
granting liens and administrative expense status entered August 15, 2007.
 
 “Disclosure Statement” means the third amended disclosure statement with
respect to the Debtor’s Plan, as approved by the Bankruptcy Court.
 
“Disclosure Statement Hearing” means the hearing held by the Bankruptcy Court to
determine the adequacy of the information contained in the Disclosure Statement
pursuant to Section 1125 of the Bankruptcy Code.
 
“Disputed” when used with respect to a Claim or Interest, means:
    a) if no proof of Claim has been Filed by the applicable bar date or has
otherwise been deemed timely Filed pursuant to an order of the Bankruptcy Court
or under applicable law: (i) a Claim that is listed on a Debtor’s Schedules as
other than disputed, contingent, or unliquidated, but as to which the applicable
Debtor, the Reorganized Debtor, or any other party in interest, has Filed an
objection by the Claims Objection Bar Date and such objection has not been
withdrawn or denied by a Final Order, but only to the extent such Claim is
disputed; (ii) a Claim that is listed on a Debtor’s Schedules or in the Plan as
disputed, contingent, or unliquidated, but only to the extent such Claim is
disputed; and (iii) a Claim in an amount more than the amount provided to be
paid in satisfaction of such Claim under the Plan, or
 
Gwenco Third Amended Plan of Reorganization – Page 7

 
 

--------------------------------------------------------------------------------

 
 
    b) if a proof of Claim or request for payment of an Administrative Claim has
been Filed by the Bar Date or the Administrative Claim Bar Date, as the case may
be, or has otherwise been deemed timely Filed pursuant to an order of the
Bankruptcy Court or under applicable law: (i) a Claim for which no corresponding
Claim is listed on a Debtor’s Schedules; (ii) a Claim for which a corresponding
Claim is listed on the Debtor’s Schedules as other than disputed, contingent, or
unliquidated, but the nature or amount of the Claim as asserted in the proof of
Claim varies from the nature and amount of such Claim as it is listed on the
Schedules; (iii) a Claim for which a corresponding Claim is listed on a Debtor’s
Schedules or in the Plan as disputed, contingent or unliquidated; (iv) a Claim
for which an objection has been Filed by the applicable Debtor, Reorganized
Debtor, or any other party in interest, by the Claims Objection Bar Date, and
such objection has not been withdrawn or denied by a Final Order; and (v) a
Claim filed in an amount more than the amount provided to be paid in
satisfaction of the Claim under the Plan.


“Disputed Claims Reserve” means Cash to be held in reserve on account of
Disputed General Unsecured Claims, until such time as said Claims have been
withdrawn, denied by a Final Order, or otherwise disallowed pursuant to the
Plan, for distribution to Holders of such Claims, if and when such Claims become
Allowed.
 
“Distribution” means the property required by the Plan to be distributed to the
Holders of Allowed Claims and Interests.
 
“Distribution Date” means the date or dates, subsequent to the Initial
Distribution Date, upon which the Reorganized Debtor determines that
Distributions are to be made under the Plan.
 
“Effective Date” means the date on which the Confirmation Order becomes a Final
Order.
 
“Estate” means the Debtor’s estate in the Chapter 11 Case created pursuant to
Section 541 of the Bankruptcy Code.
 
“Executory Contract and Unexpired Lease” or “Executory Contract or Unexpired
Lease” means a contract or lease to which the Debtor is a party that is subject
to assumption or rejection pursuant to Section 365 of the Bankruptcy Code,
which, in the case of Executory Contracts and Unexpired Leases of real property,
include Executory Contracts and Unexpired Leases granting rights or interests
related to or appurtenant to the applicable real property, including all
easements, leaseholds, licenses, permits, rights, privileges, immunities,
options, rights of first refusal, powers, uses, reciprocal easements, operating
agreements, franchises, development rights and any other interests in real
estate or rights in rem related to the applicable real property.
 
Gwenco Third Amended Plan of Reorganization – Page 8

 
 

--------------------------------------------------------------------------------

 


“Exculpated Party” means each of: (a) the Debtor, the Reorganized Debtor, and
any of their subsidiaries or affiliates; (b) Interstellar in its capacity as
lender under the DIP Facility and as the entity providing the Exit Loan required
by the Plan; (c) with respect to each of the foregoing Entities in clauses (a)
and (b), such Entities’ successors and assigns; and (d) with respect to each of
the foregoing Entities in clauses (a) through (d), such Entities’ subsidiaries,
affiliates, officers, directors, principals, employees, agents, financial
advisors, attorneys, accountants, investment bankers, consultants,
representatives, and other professionals, in each case in their capacity as
such; provided, however, that clause (d) shall not include officers, directors,
or employees of the Debtor who were no longer acting in that capacity on or
after February 20, 2008.
 
“Exit Loan” means the credit facility provided by Interstellar to the
Reorganized Debtor upon the Effective Date of the Plan.
 
“Exit Loan Documents” means the Loan and Security Agreement and Convertible
Promissory Note between Interstellar and the Reorganized Debtor in order to
effectuate the Exit Loan, which are attached as an exhibit hereto.
 
“Face Amount” means (a) when used in reference to a Disputed Claim, the full
stated amount claimed by the Holder of the Claim in a timely filed proof of
Claim; (b) when used in reference to an unliquidated Claim, the amount of the
Claim as estimated by the Bankruptcy Court pursuant to Section 502(c) of the
Bankruptcy Code; and (c) when used in reference to an Allowed Claim, the Allowed
amount of the Claim.
 
“File,” “Filed” or “Filing” means file, filed or filing with the Bankruptcy
Court or its authorized designee in the Chapter 11 Case.
 
“Final Decree” means an order entered by the Bankruptcy Court closing the
Debtor’s case after satisfaction of all obligations and duties of the
Reorganized Debtor under the Plan.
 
“Final Order” means (a) an order as to which the time to appeal, petition for
certiorari, or move for reargument, rehearing, reconsideration, new trial, or to
alter or amend findings or judgment has expired and as to which no appeal,
petition for certiorari or other proceedings for reargument, rehearing,
reconsideration, new trial, or to alter or amend findings or judgment shall then
be pending or (b) in the event that an appeal, writ of certiorari, reargument,
rehearing, reconsideration, new trial, or motion to alter or amend findings or
judgment thereof has been sought, such order shall not be expressly stayed or
otherwise superseded.


Gwenco Third Amended Plan of Reorganization – Page 9

 
 

--------------------------------------------------------------------------------

 


“Former Officers and Directors” means those individuals who served as directors
or officers of the Debtor at any time before the Petition Date and who were no
longer so serving on the Petition Date.
 
“General Unsecured Claim” means any Claim that is not an Administrative Claim,
Professional Fee Claim, Priority Tax Claim, DIP Facility Claim, Secured Tax
Claim, Other Secured Claim, Other Priority Claim, or an Interest.
 
“Gwenco”, “Debtor”, and “Debtor-in-Possession” are used interchangeably to mean
the Debtor, Gwenco, Inc.
 
“Holder” means a Person who is the beneficial owner of a Claim or Interest.  For
purposes of voting to accept or reject the Plan, a Person must be a Holder as of
the Voting Record Date.
 
“Impaired” means, when used with references to a Claim or Interest, a Claim or
Interest that is impaired within the meaning of Section 1124 of the Bankruptcy
Code.
 
“Indemnification Obligations” means all indemnification obligations currently in
place, whether in the bylaws, certificates of incorporation, board resolutions
or employment contracts for the current directors and officers of the Debtor.
 
 “Initial Distribution Date” means, when used with respect to a particular
Claim, (a) the Effective Date if the Plan specifies that payment will be made on
the Effective Date, or the later of (b) 90 days after the Effective Date, or (c)
the first Distribution Date after a Claim becomes an Allowed Claim.
 
“Interest” means the interest of any Holder of equity securities of any nature
in the Debtor whether or not transferable, including all Claims arising in
connection therewith, including but not limited to, Claims arising from the
rescission of a purchase or sale of a security of the Debtor, for damages
arising from the purchase or sale of such security, or for reimbursement or
contribution under Section 502 of the Bankruptcy Code on account of such Claim
and attorney’s fees associated therewith, except where, in context, “interest”
is used to mean a fee paid on borrowed capital.
 
“Interstellar” means Interstellar Holdings, LLC.
 
Gwenco Third Amended Plan of Reorganization – Page 10

 
 

--------------------------------------------------------------------------------

 


“Interstellar-Duke Claim” means and includes all loans, advances, interest,
indebtedness, liabilities, and obligations owing by the Debtor to Interstellar,
together with all interest accruing thereon and any and all costs of collection,
late fees, charges, expenses, and attorney’s fees, as a result of Interstellar’s
ownership of all right, title, and interest in and to a judgment dated May 20,
2005 entered in favor of Duke Energy Merchants, LLC against the Debtor and
Albert Anderson by the Circuit Court of Boyd County, Kentucky in Case No.
04-CI-00369, and such other obligations provided for in the agreements,
documents, and judgments relating thereto.  The judgment arose from the Debtor’s
default under a secured promissory note dated February 11, 2000 on the principal
amount of $200,000, payable by the Debtor to Duke Energy Merchants, LLC, which
note was amended on December 7, 2000 to increase the principal amount on the
note from $200,000 to $500,000.
 
 “Interstellar Royalty Agreement” means that Royalty Agreement dated as of
August 24, 2006 by and between the Debtor and Interstellar, as
successor-in-interest.
 
 “Millard Lease Cure Claims” means the Cure Claims of (a) the Ben Millard Heirs
pursuant to a Lease Agreement amended and restated as of July 17, 2007 by and
among the Ben Millard Heirs (as defined in the Lease Agreement) and the Debtor,
and (b) Gerald Millard and George Millard pursuant to a Lease Agreement amended
and restated as of July 17, 2007 by and among Gerald Millard and George Millard
(as defined in the Lease Agreement) and the Debtor.
 
“Mine Premises” means properties currently under lease to the Debtor at Slater’s
Branch, Pike County, Kentucky, which are identified by reference to the
following leases and/or property descriptions, all appearing of record in the
Pike County Clerk’s Office, Pikeville, Kentucky:
 
Deed Book 288, Page 193  (Nola Deskins)
Deed Book 640, Page 189  (Hugh Bert Slater)
Deed Book 124, Page 548  (Edward & Bethel Slater)
Deed Book 640, Page 247  (Allen Slater heirs)
Deed Book 641, Page 308  (Ida Slater)
Deed Book 640, Page 261  (Robert Stepp heirs)
Deed Book 641, Page 326  (George & Mary Fields)
Deed Book 641, Page 292  (Nina Blackburn)
Deed Book 610, Page 228  (John & Stephanie Evans)
Deed Book 740, Page 66  (Muriel Millard)


Gwenco Third Amended Plan of Reorganization – Page 11
 

--------------------------------------------------------------------------------


 
Deed Book 640, Page 235  (W.F. Alley, Jr.)
Lease dated 11/3/87 (Jean Tucker - assigned to Paul Neil Slater)
No recording information; property
description at Misc. Book 52, Page 269
Deed Book 6, Page 52 -  4 acres  (Lassie Adair heirs)
Deed Book 640, Page 295  (Ann & Elmer Smith)
Deed Book 640, Page 228, 230  (Mary Gill - assigned to Paul Neil Slater
Deed Book 652, Page 588  (Hilbert Phillips)
Deed Book 640, Page 183  (Charles D. Robinson)
Deed Book 623, Page 244  (Tracts 1 & 2)  (Charles D. Robinson)
Deed Book 640, Page 271  (James W. Robinson)
Deed Book 643, Page 327  (Rebecca & Charles Baer - 4 parcels)
Deed Book 640, Page 274  (George D. Robinson)
 
    and any and all other interests granted by lease contract to the Debtor at
Slater’s Branch, Pike County, Kentucky in which Gwenco is a lessee or has the
equivalent rights of a lessee.
 
“Operating Assets” means all of the assets of the Debtor, including without
limitation:  (i) the Debtor’s books and records; (ii) all furniture, fixtures
and equipment used in the Debtor’s ordinary course of business and described in
the Schedules or on hand as of the Effective Date; (iii) all interests in Real
Property described in the Schedules and the Plan; (iv) all the Debtor’s
inventory and supplies as of the Effective Date; (v) all the Debtor’s Cash on
hand on the Effective Date; (vi) all trademarks identified in the Schedules;
(vii) all executory contracts and unexpired leases assumed by the Debtor
pursuant to the Plan; (viii) all rights to the Debtor’s list of customers and
sales associates; (ix) the right to use the name Gwenco, Inc.; and (x) all other
property of the Debtor, tangible or intangible, but excluding the Debtor’s
rights and interest in any direct or indirect subsidiary or affiliate of the
Debtor.
 
“Other Priority Claim” means any Claim that, if Allowed, would be entitled to
priority under Section 507(a) of the Bankruptcy Code, other than an
Administrative Claim, Professional Fee Claim or Priority Tax Claim.
 
“Other Secured Claim” means, collectively, all Secured Claims against the Debtor
other than the DIP Facility Claim and any Secured Tax Claim.
 
Gwenco Third Amended Plan of Reorganization – Page 12

 
 

--------------------------------------------------------------------------------

 
“Participants” means the Debtor, Quest –NV, and Quest.
 
“Per Share Market Value” means on any particular date (a) the closing bid price
per share of Quest Common Stock on such date on the OTC Bulletin Board or on
such Subsequent Market on which the shares of Quest Common Stock are then listed
or quoted, or if there is no such price on such date, then the closing bid price
on the OTC Bulletin Board or on such Subsequent Market on the date nearest
preceding such date, or (b) if the shares of Quest Common Stock are not then
listed or quoted on the OTC Bulletin Board or a Subsequent Market, the closing
bid price for a share of Quest Common Stock in the over-the-counter market, as
reported by the National Quotation Bureau Incorporated or similar organization
or agency succeeding to its functions of reporting prices) at the close of
business on such date, or (c) if the shares of Quest Common Stock are not then
reported by the National Quotation Bureau Incorporated (or similar organization
or agency succeeding to its functions of reporting prices), then the average of
the “Pink Sheet” quotes for the relevant conversion period, as determined in
good faith by the Payee.
 
“Person” means any natural person, corporation, limited partnership, general
partnership, joint venture, trust, land trust, business trust, unincorporated
organization, or other organization, irrespective of whether it is a legal
entity, government and agency and political subdivision thereof or other entity.
 
“Petition Date” means February 28, 2007, the date on which the Debtor filed its
petition for relief, commencing the Chapter 11 Case.
 
“Plan” or “Plan of Reorganization” means this Chapter 11 plan of reorganization
for the Debtor, in which the Debtor and Affiliates Quest-NV and Quest are
participating as joint Participants, either in its present form or as it may
hereafter be altered, amended or modified from time to time, and all exhibits
annexed hereto or referenced herein.
 
“Plan Documents” means the documents that aid in effectuating the Plan as
specifically identified as such herein, including the Exit Loan Documents and
the Plan Supplement, if any, which will be filed with the Bankruptcy Court prior
to the Confirmation Hearing.
 
“Plan Supplement” means the compilation of documents and forms of documents
specified in the Plan, if any, which will be filed with the Bankruptcy Court
prior to the Confirmation Hearing.
 
“Preece” means Sharon Preece.
 
Gwenco Third Amended Plan of Reorganization – Page 13

 
 

--------------------------------------------------------------------------------

 


“Preece Claim” means and includes all obligations owed by the Debtor to Preece
as a result of a judgment in favor of Preece by the Circuit Court for Pike
County, Kentucky in Case No. 04-CI-1174, and such other obligations provided for
in the 1990 Stock Purchase Agreement.
 
“Priority Tax Claim” means any Claim against the Debtor that, if Allowed, would
be entitled to priority in payment under Section 507(a)(8) of the Bankruptcy
Code.
 
“Professional” means any Person defined as a professional person in Sections
327, 328, 330, 331, or 1103 of the Bankruptcy Code who have been employed
pursuant to an order of the Bankruptcy Court in this Chapter 11 Case.
 
“Professional Fee Claim” means an Allowed Claim by a Professional for
compensation or reimbursement of costs and expenses relating to services
incurred after the Petition Date and prior to and including the Effective Date,
in the actual amounts as approved by the Bankruptcy Court.
 
“Pro Rata Share” means the proportion that the Face Amount of a Claim in a
particular Class bears to the aggregate Face Amount of all Claims in such Class,
and includes Disputed Claims and Interests in such Class, unless the Plan
provides otherwise.
 
“Quest” means Quest Minerals & Mining Corp., a Utah corporation and the parent
corporation of Quest-NV, which in turn is the parent corporation of the Debtor.
 
 “Quest Common Stock” means the common stock of Quest Minerals & Mining Corp.
 
“Quest-NV” means Quest Minerals & Mining, LTD., a Nevada corporation and the
parent corporation of the Debtor.
 
“Rejection Damage Claim” means a Claim by a party to a prepetition executory
contract or an unexpired lease of non-residential real property with the Debtor
that has not been assumed by the Debtor pursuant to the Plan or a prior Final
Order of the Bankruptcy Court entered in the Chapter 11 Case.
 
“Rejection Damages Bar Date” means the date that is thirty (30) days after the
Effective Date of the Plan.
 
Gwenco Third Amended Plan of Reorganization – Page 14

 
 

--------------------------------------------------------------------------------

 


“Released Claim” means any claim related to any act or omission in connection
with, relating to, or arising out of the Debtor’s in or out of court
restructuring, the Debtor’s Chapter 11 Case, formulation, preparation,
dissemination, negotiation, or filing of the Disclosure Statement or Plan or any
Contract, instrument, release, or other agreement or document created or entered
into in connection with the Disclosure Statement or Plan, the filing of the
Chapter 11 Case, the pursuit of Confirmation, the pursuit of consummation, the
administration and implementation of the Plan, or the distribution of property
under the Plan or any other agreement.


“Released Party” means each of: (a) Interstellar in its capacity as the Debtor’s
prepetition lender, the lender under the DIP Facility and the lender under the
Exit Loan; (b) Interstellar’ successors, assigns and designees; and (c)
Interstellar’ affiliates, subsidiaries, officers, directors, principals,
employees, agents, financial advisors, attorneys, accountants, investment
bankers, consultants, representatives, and other professionals, in each case in
their capacity as such, and only if serving in such capacity; and (d) the
Debtor’s and Reorganized Debtor’s current officers, current directors,
principals, employees, agents, financial advisors, attorneys, accountants,
investment bankers, consultants, representatives, and other professionals, in
each case in their capacity as such, and only if serving in such
capacity.  “Released Party” specifically excludes any and all officers,
directors or principals of Gwenco, Inc., and all officers and directors of the
Debtor who resigned or were terminated prior to the Petition Date.
 
“Reorganized Debtor” means the Debtor as reorganized pursuant to the Plan from
and after the Effective Date.
 
“Sally Slater Lease Cure Claims” means the Cure Claims of the Sally Slater Heirs
pursuant to a Lease Agreement amended and restated as of July 30, 2008 by and
among the Sally Slater Heirs (as defined in the Lease Agreement) and the Debtor.
 
“Schedules” means the schedules of assets and liabilities and the statement of
financial affairs filed by the Debtor as required by Section 521 of the
Bankruptcy Code and Bankruptcy Rule 1007, as such schedules and statements have
been or may be supplemented or amended.
 
“SEC” means the Securities and Exchange Commission of the United States of
America.
 
“Secured Claim” means a Claim that is secured by a Lien on property of the
Estate to the extent of the value, as of the Effective Date or such other date
established by the Bankruptcy Court, of such Claim Holder’s interest in the
Estate’s interest in such property as determined by a Final Order of the
Bankruptcy Court pursuant to Section 506 of the Bankruptcy Code or as otherwise
agreed upon in writing by the Debtor and the Claim Holder.  Secured Claims shall
include Claims secured by Liens junior in priority to existing security
interests or Liens, whether by operation of law, contract, or otherwise, but
solely to the extent of the value, as of the Effective Date or such other date
established by the Bankruptcy Court, of such Claim Holder’s interest in the
Estate’s interest in such property after giving effect to all security interests
or Liens senior in priority.


Gwenco Third Amended Plan of Reorganization – Page 15

 
 

--------------------------------------------------------------------------------

 



“Secured Tax Claim” means any Claim that is based on or assessed against any
real or personal property of the Debtor and is secured as of the Petition Date
by a Lien against such property, which Lien is valid, perfected and enforceable
under applicable law and is not subject to avoidance under the Bankruptcy Code
or applicable non-bankruptcy law, but only to the extent of the value of the
assets or property securing such Claim.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Setoff Claim” means a Claim against the Debtor by a Creditor that has a valid
right of setoff with respect to such Claim, which right is enforceable under
Section 553 of the Bankruptcy Code as determined by a Final Order or as
otherwise agreed to in writing by the Debtor to the extent of the amount subject
to such right of setoff.
 
“Stepp Lease Cure Claims” means the Cure Claims of the Stepp Heirs pursuant to a
Lease Agreement amended and restated as of May 12, 2008 by and among the Stepp
Heirs (as defined in the Lease Agreement) and the Debtor.
 
“Tax Lien” means any statutory Lien securing an Allowed Secured Claim of any
taxing authority.
 
 “Unsecured Deficiency Claim” means any portion of an Other Secured Claim to the
extent that the value of the Collateral securing the Other Secured Claim is less
than the amount of such Other Secured Claim, or to the extent that the amount of
any such Other Secured Claim subject to a setoff is less than the amount of such
Other Secured Claim, as determined pursuant to Section 506(a) of the Bankruptcy
Code.
 
“Whitson” means William S. Whitson.
 
“Whitson Claim 8” means the Claim asserted by Whitson for royalties under a
Second Amendment to Stock Purchase Agreement dated as of August 24, 2006 by and
Whitson, the Debtor, Quest, Quest-NV, and Albert Anderson.
 
Gwenco Third Amended Plan of Reorganization – Page 16

 
 

--------------------------------------------------------------------------------

 


“Whitson Claim 9” means the Claim asserted by Whitson based on two promissory
notes issued by Albert Anderson and guaranteed by the Debtor, Quest, and
Quest-NV, one in the principal amount of $180,883 and a second in the amount of
$545,473.
 
“Whitson Conversion Price” means 85% of the average of the five Per Share Market
Values immediately preceding a Conversion Date.
 
“Younger” means C. Christopher Younger.
 
“Younger Claim” means and includes all obligations owing by the Debtor to
Younger as a result of a judgment in favor of Younger by the Circuit Court for
Pike County, Kentucky in Case No. 04-CI-1174, and such other obligations
provided for in the 1990 Stock Purchase Agreement.
 
For purposes of the Plan (i) any reference in the Plan to a contract,
instrument, release, or other agreement or document being in a particular form
or on particular terms and conditions means that such document shall be
substantially in such form or substantially on such terms and conditions, (ii)
any reference in the Plan to an existing document or exhibit filed or to be
filed means such document or exhibit as it may have been or may be amended,
modified or supplemented, (iii) unless otherwise specified, all references in
the Plan to Sections, Articles, Schedules and Exhibits are references to
Sections, Articles, Schedules and Exhibits of or to the Plan, (iv) the words
“herein” and “hereto” refer to the Plan in its entirety rather than to a
particular portion of the Plan, (v) the term “including” means including, but
without limitation (vi) captions and headings to Articles and Sections are
inserted for convenience of reference only and are not intended to be a part of
or to affect the interpretation of the Plan, and (vii) the rules of construction
set forth in Section 102 of the Bankruptcy Code and in the Bankruptcy Rules
shall apply.
 
II.           INTRODUCTION
 
2.1    The Debtor filed a Petition for Relief under Chapter 11 of the Bankruptcy
Code on February 28, 2007.  This plan of reorganization is the Debtor’s proposal
to creditors to resolve the debts owed on the date of filing of the
Petition.  The Plan undertakes to pay all creditors with Allowed Claims in
full.  The Debtor believes the Plan will produce more for the creditors and
holders of interests than they would receive if the case were to go into Chapter
7 and the assets of the Debtor liquidated.
 
Gwenco Third Amended Plan of Reorganization – Page 17

 
 

--------------------------------------------------------------------------------

 


2.2    The Plan must receive creditor approval, and the Bankruptcy Court must
find that it meets the requirements of the law.  If this Plan is not accepted
and approved, then the law may allow:
 
(1)
the case to be dismissed out of the bankruptcy court;



(2) 
the Debtor to attempt to draft another plan;

 

 
(3)
a Creditor to propose a plan;

 
(4) 
the case to be converted to a liquidation case under Title 11 Chapter 7 with the
assets of the Debtor being sold in liquidation and the proceeds distributed
according to law.

 
2.3    All Claims and Interests, except Administrative Claims, Professional Fee
Claims and Priority Tax Claims, are placed in the Classes set forth below.
 
2.4    A Claim or Interest is placed in a particular Class only to the extent
that the Claim or Interest falls within the description of that Class, and is
classified in other Classes to the extent that any portion of the Claim or
Interest falls within the description of such other Classes.  A Claim is also
placed in a particular Class for the purpose of receiving distributions pursuant
to the Plan only to the extent that such Claim is an Allowed Claim in that Class
and such Claim has not been paid, released or otherwise settled prior to the
Effective Date.
 
III. ADMINISTRATIVE AND PRIORITY TAX CLAIMS

 
3.1    Except as otherwise provided for herein or as previously ordered by the
Court, each Person who asserts an Administrative Claim, other than (a) a
Professional Fee Claim, (b) an Allowed Administrative Claim, (c) the DIP
Facility Claim, or (d) a liability incurred and paid in the ordinary course of
business by the Debtor, must file with the Bankruptcy Court, and serve on all
parties required to receive notice thereof, an application for the allowance of
such Administrative Claim no later than the Administrative Claims Bar
Date.  Failure to timely file and serve the application required under this
section shall result in the asserted Administrative Claim being forever barred
and discharged.  State and local tax authorities holding secured post-petition
claims for taxes pursuant to Kentucky law will be paid in the ordinary course of
business without the filing of an Administrative Claim.
 
3.2    Each Professional who asserts an Administrative Claim that is a
Professional Fee Claim shall be required to file with the Bankruptcy Court, and
shall serve on all parties required to receive notice, a final fee application
within thirty (30) days after the Effective Date.  Objections to fee
applications must be filed within twenty (20) days after the filing and service
of the fee application.  Failure to timely file a Professional fee application
as required under this section of the Plan shall result in the asserted
Professional Fee Claim being forever barred and discharged.
 
Gwenco Third Amended Plan of Reorganization – Page 18

 
 

--------------------------------------------------------------------------------

 


3.3    Any filed application for allowance of an Administrative Claim, other
than a Professional Fee Claim, with respect to which notice has been timely and
properly filed pursuant to the Plan shall become an Allowed Administrative Claim
if no objection is filed within twenty (20) days after its filing and
service.  If an objection is filed within such twenty (20) day period, the
Administrative Claim shall become an Allowed Administrative Claim only to the
extent Allowed by a Final Order.
 
3.4    An Administrative Claim that is a Professional Fee Claim, and with
respect to which a Fee Application has been timely and properly filed pursuant
to the Plan, shall become an Allowed Administrative Claim only to the extent
allowed by a Final Order.
 
3.5    An Administrative Claim that has been incurred in the ordinary course of
business after the Petition Date shall be paid in the ordinary course of
business.
 
3.6    If an Administrative Claim becomes an Allowed Administrative Claim on or
after the Effective Date, each Holder of the Allowed Administrative Claim shall
receive, in full satisfaction, settlement, release and discharge of, and in
exchange for, such Allowed Administrative Claim on, or as soon as reasonably
practicable after, the date on which an Administrative Claim becomes an Allowed
Administrative Claim: (i) Cash equal to the unpaid portion of such Allowed
Administrative Claim, or (ii) such other treatment as to which such Holder shall
have agreed upon in writing.
 
3.7    On or before the Effective Date, the Debtor shall pay or have paid in
Cash in full all Allowed Administrative Claims for fees payable pursuant to 28
U.S.C. § 1930 and fees payable to the Bankruptcy Court, which are due and
payable on or before the Effective Date.  After the Effective Date, the
Reorganized Debtor shall pay United States Trustee quarterly fees as provided
for in Article 15.9 of the Plan as they accrue until the Chapter 11 Case is
closed by the Bankruptcy Court.  The Reorganized Debtor shall file with the
Bankruptcy Court and serve on the United States Trustee a quarterly financial
report for each quarter (or portion thereof) that the Chapter 11 Case remains
open in a format prescribed by the United States Trustee.
 
Gwenco Third Amended Plan of Reorganization – Page 19

 
 

--------------------------------------------------------------------------------

 

3.8    With respect to a Claim of a kind specified under Section 507(a)(8) of
the Bankruptcy Code, each Holder of an Allowed Priority Tax Claim shall receive,
in full Gwenco Third Amended Plan of Reorganization – Page 19  satisfaction,
settlement, release, and discharge of, and in exchange for, such Allowed
Priority Tax Claim, one of the following: (a) pursuant to the provisions of
Section 1129(a)(9)(C) of the Bankruptcy Code regular installment payments in
cash (i) of a total value, as of the Effective Date, equal to the Allowed Amount
of such claim, (ii) over a period ending not later than 5 years after the
Petition Date, and (iii) in a manner not less favorable than the most favored
non-priority unsecured claim provided for by the Plan (other than cash payments
made to a class of creditors under section 1122(b)), or (b) such other terms as
the Holder of such Claim and the Debtor may agree; provided, however, that the
Debtor shall have the right to pay any Allowed Priority Tax Claim, or any unpaid
balance of such Claim, in full, at any time after the Effective Date, without
premium or penalty.
 
3.9    On the Effective Date, the Reorganized Debtor shall pay the DIP Facility
Claim in full.
 
IV. DIVISION OF CREDITORS AND EQUITY HOLDERS - CLASSIFIED CLAIMS
 
Claims against and Interests in the Debtor are classified as follows in
accordance with Section 1122(a) of the Bankruptcy Code.  A Claim or Interest is
classified in a particular class only to the extent that the Claim or Interest
qualifies within the description of the class and is classified in a different
class to the extent the Claim or Interest qualifies within the description of
that different class.  If a Claim is acquired or transferred, the Claim shall be
placed in the class in which it would have been placed if it were owned by the
original Holder of such Claim.


Class 1:          The Interstellar-Duke Claim.  The current balance on the
Interstellar-Duke Claim is approximately $998,470 as of November 1, 2008, and
accrues interest at a per diem rate of $220.59.
 
Class 2:          Priority Claims.  This Class includes the Claim of the
Internal Revenue Service in the approximate amount of $20,000, pursuant to
Section 507(a)(8) of the Bankruptcy Code.
 
Gwenco Third Amended Plan of Reorganization – Page 20

 
 

--------------------------------------------------------------------------------

 


Class 3:          General Unsecured Claims.  This Class includes General
Unsecured Claims, to the extent that, upon valuation, their Claims are unsecured
in whole or in part, and unliquidated and contingent Claims for injury or other
damages.  The Debtor asserts the following Claims belong in this class:
 
Claimant
 
Claim No.
   
Claimed Amount
 
Allowed Claim Amount
 
Pike County Solid Waste
    1     $ 425     $ 425  
Sharon Preece (1)
    2     $ 458,261     $ 150,000  
William S. Whitson (2)
    8     $ 60,000     $ 0  
William S. Whitson (3)
    9     $ 746,256     $ 700,213  
Albert Anderson (4)
    16    
Unknown
    $ 0  
Gwendolyn Slater (5)
    17     $ 538,277     $ 150,000  
Christopher Younger (6)
    N/A     $ 229,031     $ 92,238  
Daniel & Pamela Hicks (7)
    18    
Unknown
 
Unliquidated
 
Interstellar
          $ 628,746     $ 628,746  
First Sentry Bank
    N/A    
Unknown
    $ 262,000  
United National Bank
    N/A    
Unknown
    $ 40,000  



(1)(5)(6)
1990 Stock Purchase Agreement.  These Claims derive from the 1990 Stock Purchase
Agreement, and with respect to Preece and Younger, the default judgment
underlying the Preece Claim and the Younger Claim.  The Debtor disputes the
validity of the default judgment and had, prior to the commencement of this
case, filed an appeal with respect to the default judgment.  The Debtor disputes
and objects to the amounts of these Claims.   The Debtor states that the
balances due under the 1990 Stock Purchase Agreement to Ms. Preece, Ms. Slater,
and Mr. Younger are as set forth above, which are the amounts of the Allowed
Claims for Ms. Preece, Ms. Slater, and Mr. Younger.  The balances which Ms.
Preece, Ms. Slater, and Mr. Younger contend are due under the Claims are deemed
to be Disputed Claims. The Debtor further states that the Preece Claim and the
Younger Claim should be should be treated and paid as General Unsecured
Claims.  

 
Gwenco Third Amended Plan of Reorganization – Page 21
 
 
 

--------------------------------------------------------------------------------

 
(2)(3)
Whitson Stock Purchase Agreement.  These Claims arise from a Stock Purchase
Agreement, as amended, by and between William S. Whitson and Albert
Anderson.  The Debtor, Quest-NV, and Quest have guaranteed performance under
Whitson Claim 8 and Whitson Claim 9.  The Debtor and Whitson have agreed that
Whitson Claim 8 is an executory contract that is to be accepted by the Debtor
under the Plan.  The Debtor and Whitson have also agreed that the outstanding
principal balance of the $180,883 note underlying Whitson Claim 9 is $94,369 as
of September 30, 2008, while the principal balance of the $545,473 note
underlying Whitson Claim 9 remains the same and carries accrued interest of
$60,371 as of September 30, 2008.

 
(4)
Anderson Royalty Agreement.  This Claim is based on an executory contract that
is to be accepted by the Debtor under the Plan.

 
(7)
Daniel & Pamela Hicks.  This Claim is an unliquidated claim for damages based on
an action for personal injury.  The Court granted Hicks relief from stay to
pursue the action, which seeks unspecified damages.  The Debtor denies that it
has any liability to the Hicks and intends to defend the action.

 
Class 4:          Subordinated Claims.  This class includes the Claims of
certain creditors who are affiliates of the Debtor and whose Claims are to be
subordinated to other creditors under the Plan, as follows:
 
Quest Energy Ltd
Claim 10
  $ 1,250,000  
Quest Minerals & Mining Ltd
Claim 12
  $ 1,500,000  



Class 5:          Equity Interest Holders.  This Class consists of the Holders
of Interests whose claims arise from current equity ownership in the
Debtor.  The Debtor asserts that Quest-NV is the only member of this Class.


V.       PROVISIONS FOR CREDITORS AND EQUITY HOLDERS
All Claims and Interests, except Administrative Claims and Priority Tax Claims,
are placed in the following Classes of Claims and Interests, pursuant to
Bankruptcy Code section 1123(a)(1), which section specifies the treatment of
such Classes of Claims and Interests and of their impaired or unimpaired status,
pursuant to Bankruptcy Code sections 1123(a)(2) and (3).  A Claim or Interest is
classified in a particular Class only to the extent that the Claim or Interest
qualifies within the description of the Class and is classified in a different
Class to the extent that the Claim or Interest qualifies within the description
of that different Class.  A Claim or Interest is in a particular Class only to
the extent that the Claim or Interest is an Allowed Claim or Interest in that
Class and has not been paid, released, withdrawn, waived, settled, or otherwise
satisfied under the Plan.
 
Gwenco Third Amended Plan of Reorganization – Page 22

--------------------------------------------------------------------------------


 
Subject to all other applicable provisions of the Plan (including its
distribution provisions), classified Claims and Interests shall receive the
treatment set forth below.  The Plan will not provide any distributions on
account of a Claim or Interest to the extent that such Claim or Interest has
been disallowed, released, withdrawn, waived, settled, or otherwise satisfied or
paid as of the Effective Date, including, without limitation, payments by third
party guarantors, sureties, or insurers, whether governmental or
nongovernmental.   Except as specifically provided in the Plan, the Plan will
not provide any distributions on account of a Claim or Interest, the payment of
which has been assumed by a third party.  Except as otherwise specifically
provided in the Plan or by further order of the Bankruptcy Court, all treatment,
allowances, or payments of Claims which have been specified or otherwise fixed
or required by order of the Bankruptcy Court shall not be impaired by the Plan,
the rights of the Holders of such Claims as provided in such orders shall not be
altered by the Plan, and the Holders of such Claims and the parties to such
contracts shall retain such rights and shall receive such treatment as provided
in such orders in lieu of any other treatment provided in the Plan, including,
without limitation, the following: pre-petition Claims that have been paid or
settled post-petition with Bankruptcy Court authorization, post-petition claims
that have been paid or settled with Bankruptcy Court authorization, provided
that, in either case, the Plan may discontinue such payments, and settlements or
compromises of Claims and Interests.  Any Holder of any Claim in any Class may
agree, pursuant to Bankruptcy Code section 1123(a)(4), to a treatment of such
Claim that is less favorable than any other Claim in such Class.  A Holder,
other than a governmental entity, not filing an objection to Confirmation of the
Plan is conclusively deemed to have agreed, pursuant to Section 1123(a)(4), to
the treatment it receives under the Plan.
 
Class 1:          The Interstellar-Duke Claim.  This Class is impaired and
Interstellar is entitled to vote on the Plan.    The Interstellar-Duke Claim
shall be an Allowed Claim in the amount of $924,482 and shall be treated as
follows:
 
The Interstellar-Duke Claim shall be satisfied by the issuance of a secured
convertible note by the Debtor to Interstellar, the form of which is attached as
an exhibit hereto, on the following terms:
 
Gwenco Third Amended Plan of Reorganization – Page 23

--------------------------------------------------------------------------------


 
Amount of claim:
 
$992,482 (plus a per diem of $220.59)
     
Interest:
 
12% per annum, to be accrued and paid upon maturity; provided, however, the
Holder shall have the right to convert accrued interest into shares of Quest
Common Stock, on the terms set forth below, in lieu of receiving cash.
     
Priority security interest:
 
First on all assets, including leasehold interests (subject to the Exit Loan)
     
Term:
 
Due in 5 years from Effective Date
     
Guaranteed by:
 
Quest and Quest-NV
     
Conversion Rights:
 
Upon the Effective Date, the Holder will have the right to convert principal and
interest due under the note into shares of Quest Common Stock.  The conversion
price (the “Conversion Price”) shall be the lesser of (a) $0.01 per Share (which
shall not be subject to adjustment as a result of a split or reverse split), and
(b) 40% of the average of the three lowest Per Share Market Values during the
ten (10) Trading Days immediately preceding a Conversion Date; provided,
however, that the Conversion Price shall not be lower than the par value per
Share of Quest Common Stock in effect at the time of conversion.  The Holder
will be prohibited from converting any portion of the Note if, as a result of
such conversion, the Holder would hold more than 4.99% of the issued and
outstanding shares of Quest Common Stock.
     
Right of Prepayment:
 
Debtor (or guarantor) has a right to repay without penalty
     
Events of Default:
 
Non-payment of note
         
Non-payment of any other claim (other than to a Quest Affiliate)
         
Failure of Quest to honor conversion
         
Default under Interstellar Royalty Agreement
         
Default under any other Executory Contract

 
Gwenco Third Amended Plan of Reorganization – Page 24

--------------------------------------------------------------------------------


 
Class 2:          Priority Claims.  Except to the extent that a Holder of as
Allowed Priority Claim has agreed to a different treatment of such Claim, with
respect to such Claim of a kind specified in Section 507(a)(2) or 507 (a)(3) of
the Bankruptcy Code, on the Effective Date, the Holder of such Claim shall
receive on account of such Claim cash equal to the Allowed amount of such
Claim.  With respect to such Claim of a kind specified under Sections 507(a)(1),
507(a)(4), 507(a)(5), 507(a)(6) or 507(a)(7) of the Bankruptcy Code, each Holder
of such Claim shall receive (i) if such Class has accepted the Plan, deferred
cash payments of a value, as of the Effective Date, equal to the Allowed amount
of such Claim, or (ii) if such Class has not accepted the Plan, cash on the
Effective Date of the Plan equal to the Allowed amount of such Claim.
 
Class 3.          General Unsecured Claims.  Unless otherwise agreed by the
Holders of the Allowed General Unsecured Claims, each Holder of an Allowed
General Unsecured Claim in this Class (unless the Debtor and such Holder shall
have negotiated different treatment as set forth below) shall receive cash
payments totaling at least the Allowed amount of its Claim, possessing a value,
as of the Effective Date, equal to the full value of the Allowed Claim, on the
earlier of: (a) the sixtieth month after the Effective Date, or (b) the date on
which, in the Debtor’s sole discretion, sufficient proceeds from the Exit Loan
become available to repay such Claims.
 
Furthermore, beginning on the twenty-fifth (25th) day of the month following the
Effective Date and ending on the earlier of (a) the date on which the entire
amount of the Allowed General Unsecured Claims in this Class (unless the Debtor
and such Holder shall have negotiated different treatment as set forth below)
have been paid in full, or (b) the sixtieth month after the Effective Date, on
the twenty-fifth (25th) day of each month following the Effective Date, each
Holder of an Allowed General Unsecured Claim in this Class (unless the Debtor
and such Holder shall have negotiated different treatment as set forth below)
shall receive minimum cash payments equal to their Pro-Rata Share of the Allowed
Unsecured Claim Royalty.  These cash payments shall be applied to and shall
reduce the amount of the Holders’ Allowed General Unsecured Claim.  In the event
that these cash payments are insufficient to pay the Allowed General Unsecured
Claims in their entirety prior to the sixtieth month after the Effective Date,
the unpaid balance of the Allowed General Unsecured Claims shall be paid on the
sixtieth month after the Effective Date.
 
On or before April 15, July 15, October 15, and January 15 of each year during
the term of this Agreement, the Debtor shall provide the holders of the Allowed
General Unsecured Claims with a progress report regarding any mining operations
on the Mine Premises during the three (3) month period.  Each progress report
shall include such information, statistics, maps and plats as may from time to
time be specified by the holders of the Allowed General Unsecured Claims.
 
Gwenco Third Amended Plan of Reorganization – Page 25

--------------------------------------------------------------------------------


 
Other than as provided in the Plain, all claims of Preece and Younger under any
judgment or other pre-petition document, legal proceeding, or instrument are
void and without legal effect, and all pre-petition liens in favor of Preece and
Younger are released on the Effective Date of the Plan.
 
Nothwithstanding the foregoing, the Debtor has negotiated treatment of certain
Claims in this Class as follows:
 
 
(1)
Sharon Preece (Claim 2).On or about June 20, 2007, the Debtor entered into a
settlement agreement with Preece, which agreement was approved by the Bankruptcy
Court on July 25, 2007.  Pursuant to the settlement agreement, the Debtor paid
$150,000 to Preece in exchange for a release of all claims against the
Debtor.  In addition, the Debtor agreed to make royalty payments to Preece in
accordance with the 1990 Stock Purchase Agreement.  The Debtor also agreed to
purchase certain equipment located on the Debtor’s premises from an affiliate of
Preece for $40,000.  Accordingly, the amount of the Allowed Preece Claim shall
not be included in the calculation of the aggregate Face Amount of all Allowed
General Unsecured Claims.

 
 
(2)
William S. Whitson (Claim 8).  The Debtor and Whitson have agreed that this is
an executory contract that is to be accepted by the Debtor under the Plan and
shall receive the treatment accorded to assumed Executory Contracts and
Unexpired Leases under Article VI of the Plan.

 
 
Notwithstanding any portion of this Plan to the contrary, payment of the Whitson
Claim 8 under the Plan shall be guaranteed by Quest and Quest-NV.  Whitson shall
have the right to enforce said guarantee against Quest and/or Quest-NV to
recover amounts resulting from defaults in distributions to Whitson under Claim
8, but shall not be entitled to enforce said guarantee to the extent that
Whitson receives timely distributions in correct amounts under Claim 8.

 
Gwenco Third Amended Plan of Reorganization – Page 26

--------------------------------------------------------------------------------


 
 
(3)
William S. Whitson (Claim 9).  In addition to Whitson Claim 9 being be treated
as a Class 3 Allowed General Unsecured Claim as set forth above, Whitson, at his
sole option, on the first day of any calendar month, may convert any or all of
up to $15,000 of the outstanding unpaid balance of the Allowed Whitson Claim 9
for a number of shares of Quest Common Stock equal to the quotient obtained by
dividing such amount being converted by the Whitson Conversion
Price.  Conversions hereunder shall have the effect of lowering the unpaid
balance of the Allowed Whitson Claim 9 in an amount equal to the applicable
conversion based upon the Whitson Conversion Price.  Further, notwithstanding
any portion of this Plan to the contrary, payment of the Whitson Claim 9 shall
be guaranteed by Quest and Quest-NV.  Whitson shall have the right to enforce
said guarantees against Quest and/or Quest-NV to recover amounts resulting from
a default in distributions to Whitson under Whitson Claim 9, but shall not be
entitled to enforce said guarantees to the extent that Whitson receives timely
distributions in correct amounts under Whitson Claim 9.

 
 
(4)
Albert Anderson.  This Claim is based on an executory contract that is to be
accepted by the Debtor under the Plan and shall receive the treatment accorded
to assumed Executory Contracts and Unexpired Leases under Article VI of the
Plan.

 
Class 4:          Subordinated Claims.  Claims in this Class are hereby
subordinated and junior in right of payment to the Holders of all other Allowed
Claims and will be paid after Claims are paid in all other classes.  This Class
is impaired, and, as the Holders of Claims in this Class are Affiliates, they
are not entitled to vote on the Plan.
 
Class 5:          Equity Interest Holders. This Class is not impaired and is
conclusively deemed to have accepted the Plan.  In consideration of Quest and
Quest-NV providing the guarantees of the DIP Financing, the Duke-Interstellar
note, and the Exit Facility, and other undertakings of Quest and Quest-NV in
connection with the Plan and contributing the Quest Company Stock upon
conversion of the Duke-Interstellar note, the Exit Facility, and Whitson Claim
9, Quest-NV shall be deemed to have retained its Interests in the Reorganized
Debtor, free and clear of any impairment by reason of the Debtor having filed
bankruptcy.
 
Gwenco Third Amended Plan of Reorganization – Page 27

--------------------------------------------------------------------------------


 
VI.     TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES
On the Effective Date, all Executory Contracts and Unexpired Leases that exist
between the Debtor and any entity shall be deemed rejected as of the
Confirmation Date, except for any Executory Contract or Unexpired Lease (a) that
has been assumed pursuant to an order of the Bankruptcy Court entered prior to
the Effective Date, (b) as to which a motion for approval of the assumption or
rejection of such contract or lease has been filed or an Order of assumption
entered regarding such contract or lease prior to the Confirmation Hearing, (c)
which is set forth on Exhibit A hereto and hereby expressly assumed by the
Debtor pursuant to this Plan, or (d) listed on a Plan supplement and expressly
assumed by the Debtor pursuant to this Plan.  All modified, amended, and new
leases and contracts entered into by the Debtor in the ordinary course of its
business after the Petition Date shall, unless terminated under their terms
prior to the Effective Date, be valid and enforceable according to their terms
and assumed under the Plan.  Entry of the Confirmation Order by the Bankruptcy
Court shall constitute approval of such modified, amended, and new leases and
contracts, and assumptions pursuant to Sections 363(c)(1), 365, and 1123 of the
Bankruptcy Code.  Each Executory Contract and Unexpired Lease approved or
assumed pursuant to this Section shall vest in and be fully enforceable by the
Reorganized Debtor in accordance with its terms, except as modified by the
provisions of this Plan, or any order of the Bankruptcy Court authorizing or
providing for its assumption or applicable federal law.  The Debtor reserves the
right to file a motion on or before the Confirmation Date to assume or reject
any Executory Contract and Unexpired Lease not previously rejected under Section
365.
 
A facsimile or imaged signature on any copy of any lease or executor contract
that is assumed and not rejected, or that was modified, amended, or renegotiated
by execution of a new lease or contract after the filing date, shall be deemed
to be an original signature for all purposes and shall suffice in any legal
proceeding or action to enforce the terms thereof.
 
The Debtor asserts that, unless previously reduced or modified by agreement of
the lessor/lessees, there are cures due for the following Executory Contracts
and/or Unexpired Leases which are due on the Effective Date in the following
approximate amounts (as of September 15, 2008), which will be adjusted to
include additional amounts due prior to the Effective Date, the intent being to
cure all pre-petition and post-petition defaults under the Executory Contracts
and Unexpired Leases and provide adequate assurance of future performance by
payment of the amount due on the Effective Date:
 
Gwenco Third Amended Plan of Reorganization – Page 28

--------------------------------------------------------------------------------


 
Lessor/Royalty Holder
 
Amount
 
Albert Anderson
  $ 3,437  
Scott Whitson
  $ 1,782  
Anthony Intrieri
  $ 347  
Professional Offshore Opp.
  $ 1,286  
Allen Slater Heirs (3/yrs)
  $ -  
Interstellar Holdings (3/yrs)
  $ 4,000  
Interstellar Holdings (3/yrs)
  $ 15,000  
Becky Baer
  $ 4,000  
Becky Baer
  $ 17,200  
Ben Millard Heirs (1/yr)
  $ 7,833  
Muriel Millard (1/yr)
  $ 2,833  
Edward Slater (3/yrs)
  $ -  
Sallie Slater Heirs
  $ 10,000  
George Fields (3/yrs)
  $ 3,000  
George Robinson
  $ 4,000  
George Robinson (3/yrs)
  $ 2,500  
George Robinson (3/yrs)
  $ 1,000  
Hilbert Phillips
  $ 20,000  
Hugh Bert Slater (5/yrs)
  $ 2,500  
Ida Slater (3/yrs)
  $ 4,000  
James Robinson
  $ 200  
James Robinson
  $ (166 )
Jean Tucker (3/yrs)
  $ -  
John Evans
  $ 200  
Lassie Adair Heirs
  $ -  
Mary Gill (3/yrs)
  $ 2,183  
Nina Blackburn (3/yrs)
  $ 3,000  
Deskins - Sanders (5/yrs)
  $ 8,978  
Robert Stepp Heirs (1/yr)
  $ 12,500  
WF Alley (3/yrs)
  $ -  
TOTAL
  $    131,612  



Additional Persons holding a Cure Claim may be identified and will receive the
same or similar treatment for their Allowed Cure Claim.
 
Executory Contracts and Unexpired Leases to be assumed under the Plan which are
or may be in default shall be satisfied solely by cure.  All Allowed Cure Claims
(other than the Millard Lease Cure Claim, the Stepp Lease Cure Claim, and the
Sally Slater Lease Cure Claim) which have not been satisfied as of the Effective
Date, shall receive cash payments totaling the Allowed Amount of its Claim, on
the earlier of the following: (a) the thirty-sixth month after the Effective
Date, or (b) the date on which, in the Debtor’s sole discretion, sufficient
proceeds from the Exit Loan become available to repay such Claims.  The Millard
Lease Cure Claim, the Stepp Lease Cure Claim, and the Sally Slater Lease Cure
Claim shall receive cash payments totaling the Allowed amount of each Claim, on
or before the Effective Date.
 
To the extent that a party to an assumed executory contract or unexpired lease
disputes the amount of any Allowed Cure Claim relating to assumption of
executory contracts and unexpired leases, the cure of any other defaults, the
promptness of the Allowed Cure Claim payments, or the provisions of adequate
assurance of future performance, such party must file an appropriate pleading
with the Bankruptcy Court on or before the Confirmation Hearing regarding such
disputes or such party shall be deemed to have waived its right to dispute such
matters.
 
Gwenco Third Amended Plan of Reorganization – Page 29

--------------------------------------------------------------------------------


 
If there is a dispute regarding (i) the nature or amount of any Allowed Cure
Claim, (ii) the ability of the Debtor to provide “adequate assurance of future
performance” (within the meaning of Section 365 of the Bankruptcy Code) under
the contract or lease to be assumed, or (iii) any other matter pertaining to
assumption, the Allowed Cure Claim shall be paid within sixty (60) days
following the entry of a Final Order resolving the dispute and approving the
assumption or assumption and assignment, as the case may be, or as Ordered by
the Court.
 
If the rejection of an executory contract or an unexpired lease by the Debtor
results in damages to the other party or parties to such contract or lease, a
Claim for such damages shall be forever barred and shall not be enforceable
against the Debtor, the Reorganized Debtor or its properties or agents,
successors, or assigns, unless a proof of Claim is filed with the Bankruptcy
Court and served upon the Reorganized Debtor by the later of: (i) the Rejection
Damages Bar Date, or (ii) such later deadline as the Bankruptcy Court may Order
for asserting a Claim for such damages, or if no Bankruptcy Court Order
establishing a deadline is entered before Confirmation of the Plan, then such
date as is set in the Confirmation Order.


VII.   CLASSES IMPAIRED BY THE PLAN
All Classes of Claims and Interests, other than Class 5, are impaired (Claims
that are not going to be paid completely or in which some legal, equitable, or
contractual right is altered) by the Plan.


VIII.   MEANS FOR PERFORMING THE PLAN
8.1           The Reorganized Debtor shall have full authority, without further
hearing or order, to carry on day to day operations in the normal course of
business, and to perform its obligations under this Plan out of income generated
by said operations.
 
8.2           The Reorganized Debtor will continue to operate the business and
will mine coal on leaseholds through the services of a Contract Miner or
Operator. Debtor will use current and future income from the operation of the
business to meet current and future expenses, and to make payments called for
under the plan.
 
Gwenco Third Amended Plan of Reorganization – Page 30

--------------------------------------------------------------------------------


 
8.3           Interstellar will provide exit financing to Gwenco in
consideration of Gwenco issuing debt instruments to Interstellar pursuant to the
terms of the Exit Loan Documents.


IX.    CONTEMPLATED COMPENSATION FOR SERVICES, COSTS, AND EXPENSES
No compensation has been paid or promised by the Debtor or to the Debtor’s
knowledge by any other entity for services, costs, or expenses except the
following:
 
9.1           The Debtor has paid $22,500 to Paul Stewart Snyder, Attorney, for
services, costs, and expenses in these proceedings and has agreed to pay such
additional sum as the court has and may allow upon application. It is estimated
that approximately $16,500 in additional compensation may be requested by said
attorney.
 
9.2           The Debtor and Reorganized Debtor will pay operating expenses and
salaries in the normal course of business, and, until this Plan is completed,
shall allow any creditor, making a good faith request, the right to inspect its
books and records during regular business hours.


X.    PROVISIONS FOR MODIFICATION OF DEBTOR’S CORPORATE CHARTER
10.1           Section 1123(a)(6) requires that if the Debtor is a corporation,
the Debtor must provide for inclusion in the charter of the debtor of a
provision prohibiting the issuance of nonvoting equity securities, and
providing, as to the several classes of securities possessing voting power, an
appropriate distribution of such power among such classes, including, in the
case of any class of equity securities having a preference over another class of
equity securities with respect to dividends, adequate provisions for the
election of directors representing such preferred class in the event of default
in the payment of such dividends.
 
10.2           The Debtor is a wholly owned subsidiary of Quest-NV, which in
turn is a wholly-owned subsidiary of Quest, and as such is not authorized by the
parent to issue equity securities of any kind to any entity other than Quest-NV.
 
10.3           On or before confirmation, the Debtor will amend its charter to
include the following language, or its equivalent, pursuant to §1123(a)(6):
 
No nonvoting equity securities shall be issued.
 
To the extent that there is more than one class of securities, any class of
equity securities having a preference over another class of equity securities
with respect to dividends shall, upon the occurrence of default in the payment
of such dividends, have the right to call for a prompt election of new
directors, and holders of securities in the preferred class shall have the right
to vote, without participation of other classes, to elect a director to
represent the class.
 
Gwenco Third Amended Plan of Reorganization – Page 31

--------------------------------------------------------------------------------


 
XI.     BAR DATE
11.1           Except as otherwise agreed or provided for in the Plan, any and
all proofs of Claim not filed in accordance with the Bar Date shall be deemed
disallowed and expunged without any further notice to or action, order, or
approval of the Bankruptcy Court, and Holders of such filed Claims shall not
receive any distributions on account of such Claims, unless on or before the
date of the Confirmation Hearing, whether or not such Claim is a late Claim
under Rule 3003(c)(3), a Claim filed after the Bar Date has been deemed timely
filed by a Bankruptcy Court Order.
 
11.2           The Debtor or a party-in-interest may file an objection to any
timely filed Claim no later than the Claim Objection Bar Date.


XII.    ALLOWED CLAIMS
12.1           Notwithstanding any other provisions of the Plan, no payments or
distributions will be made on account of a Disputed Claim, but only as to the
disputed portion, unless and until such Claim becomes an Allowed
Claim.  Payments or distributions will be made on the respective Initial
Distribution Date or subsequent Distribution Dates with respect to any
undisputed portion of such Claim.
 
12.2           If, on or after the Initial Distribution Date, any Disputed
General Unsecured Claim becomes an Allowed Claim, the Debtor shall on the next
Distribution Date distribute from the Disputed Claims Reserve to the Holder of
such Allowed General Unsecured Claim the amount of Cash from the Cash
Distribution Amount that such Holder would have been entitled to receive under
the Plan if such Claim had been an Allowed Claim on the Initial Distribution
Date.
 
12.3           If, on or after the Initial Distribution Date, any Disputed Claim
which is not a General Unsecured Claim becomes an Allowed Claim, the Reorganized
Debtor shall pay any outstanding Allowed amount of the Allowed Claim on the date
such Claim becomes an Allowed Claim or as soon as reasonably practicable
thereafter.
 
Gwenco Third Amended Plan of Reorganization – Page 32

--------------------------------------------------------------------------------




XIII. POSTPETITION INTEREST
In accordance with Section 502(b)(2) of the Bankruptcy Code, the amount of all
Allowed Claims against the Debtor shall be calculated as of the Petition
Date.  Except as otherwise explicitly provided herein or in a final Order of the
Bankruptcy Court, no Holder of an Allowed Claim shall be entitled to or receive
post-petition or post-Confirmation interest with respect to any portion of an
Allowed Claim.
 
XIV. ALTERNATIVE TREATMENT
Notwithstanding any provision herein to the contrary, any Holder of an Allowed
Claim may receive, instead of the Distribution or treatment to which it is
entitled hereunder, any other Distribution or treatment to which it and, prior
to the Effective Date, the Debtor (with the written consent of Interstellar,
which consent shall not be unreasonably withheld) or, on or after the Effective
Date, the Reorganized Debtor, may agree in writing, so long as such alternative
treatment is substantially the same as or less favorable than the treatment
otherwise prescribed for such Holder by the Plan. Payment to a Creditor of an
amount less than the Creditor would receive under the Plan shall be conclusively
deemed to be less favorable than the treatment otherwise prescribed for such
Holder by the Plan.
 
XV. OTHER PROVISIONS
15.1 Binding Effect.         The Plan shall be binding upon and inure to the
benefit of the Debtor, all present and former Holders of Claims and Interests,
and their respective successors and assigns, including, but not limited to the
Reorganized Debtor and all other parties in interest in this Chapter 11 Case.
 
15.2 Discharge of the Reorganized Debtor.         On the Effective Date (or
within any extension allowed by the Court), and without further order of the
Court, the rights accorded pursuant to and in accordance with the applicable
terms and conditions of the Plan are in full and final satisfaction, settlement,
release and discharge as against the Debtor and Reorganized Debtor, and any of
their non-debtor Affiliates, their assets and liabilities of all Claims and
Equity Interests and any debt that arose before the Effective Date, and any debt
of a kind specified in Section 502(g), 502(h) or 502(i) of the Bankruptcy Code,
and all Claims and Equity Interests of any nature, including, without
limitation, any interest, fees or penalties accrued thereon from and after the
Petition Date, whether or not: (i) a proof of claim or proof of interest based
on such Claim, debt, obligation or Equity Interest is filed or deemed filed
under Section 501 of the Bankruptcy Code; (ii) such Claim or Equity Interest is
Allowed under Section 502 of the Bankruptcy Code; or (iii) the Holder of such
Claim or Equity Interest has accepted this Plan, provided however, that nothing
herein shall prohibit the exercise of police or regulatory powers by a state or
federal governmental agency.   This provision does not affect the guarantees by
Quest and Quest-NV of payment of the Whitson Claim 9 pursuant to the Plan or
with respect to any other obligations guaranteed by such guarantees.


Gwenco Third Amended Plan of Reorganization – Page 33

 
 

--------------------------------------------------------------------------------

 


15.3 Releases by the Debtor.         Pursuant to section 1123(b) of the
Bankruptcy Code, and except as otherwise specifically provided in the Plan or
any Plan Supplement, for good and valuable consideration, on and after the
Effective Date, the Released Parties are deemed released and discharged by the
Debtor, the Reorganized Debtor, and the Estate from any and all claims,
obligations, rights, suits, damages, causes of action, remedies, and liabilities
whatsoever, including any derivative Claims asserted on behalf of the Debtor,
whether known or unknown, foreseen or unforeseen, existing or hereinafter
arising, in law, equity, or otherwise that the Debtor, the Reorganized Debtor,
the Estate, or their Affiliates, and any party who has standing to assert claims
on behalf of the foregoing parties, would have been legally entitled to assert
in their own right (whether individually or collectively), based on or relating
to, or in any manner arising from, in whole or in part, the Debtor, the Chapter
11 Case, the purchase, sale, or rescission of the purchase or sale of any
security of the Debtor, the subject matter of, or the transactions or events
giving rise to, any Claim or Interest that is treated in the Plan, the business
or contractual arrangements between the Debtor and any Released Party, the
restructuring of Claims and Interests prior to or in the Chapter 11 Case, the
negotiation, formulation or preparation of the Plan and Disclosure Statement, or
related agreements, instruments, or other documents, upon any other act or
omission, transaction, agreement, event, or other occurrence taking place on or
before the Effective Date.  This provision does not affect the guarantees by
Quest and Quest-NV of payment of the Whitson Claim 9 pursuant to the Plan or
with respect to any other obligations guaranteed by such guarantees.
 
Gwenco Third Amended Plan of Reorganization – Page 34

 
 

--------------------------------------------------------------------------------

 

15.4 Exculpation.         Except as otherwise specifically provided in the Plan
or any Plan Supplement, no Exculpated Party shall have or incur, and each
Exculpated Party is hereby released and exculpated from any claim, obligation,
cause of action, or liability for any Released Claim, but in all respects such
Entities shall be entitled to reasonably rely upon the advice of counsel with
respect to their duties and responsibilities pursuant to the Plan.  The Debtor
and the Reorganized Debtor (and each of their respective affiliates, agents,
directors, officers, employees, advisors, and attorneys) have, and upon
Confirmation of the Plan shall be deemed to have, participated in good faith and
in compliance with the applicable provisions of the Bankruptcy Code with regard
to the distributions of the securities pursuant to the Plan, and therefore are
not, and on account of such distributions shall not be, liable at any time for
the violation of any applicable law, rule or regulation governing the
solicitation of acceptances or rejections of the Plan or such distributions made
pursuant to the Plan.  Unless specifically provided otherwise, exculpation is
not intended to release claims against, or change the terms of payments which
are to be made by or to, the Parent Corporation and/or Gwenco.  This provision
does not affect the guarantees by Quest and Quest-NV of payment of the Whitson
Claim 9 pursuant to the Plan or with respect to any other obligations guaranteed
by such guarantees.
 
15.5 Releases by Holders of Claims and Interests.         Except as otherwise
specifically provided in the Plan or any Plan Supplement, on and after the
Effective Date, Holders of Claims and Interests (a) voting to accept the Plan or
(b) abstaining from voting on the Plan and electing not to opt out of the
release contained in this paragraph (which by definition, does not include
Holders of Claims and Interests who are not entitled to vote in favor of or
against the Plan), shall be deemed to have conclusively, absolutely,
unconditionally, irrevocably, and forever, released and discharged the Debtor,
the Reorganized Debtor and the Released Parties from any and all Claims,
Interests, obligations, rights, suits, damages, causes of action, remedies, and
liabilities whatsoever, including any derivative Claims asserted on behalf of
the Debtor, whether known or unknown, foreseen or unforeseen, existing or
hereafter arising, in law, equity or otherwise, that such Entity would have been
legally entitled to assert (whether individually or collectively), based on or
relating to, or in any manner arising from, in whole or in part, the Debtor, the
Debtor’s restructuring, the Debtor’s Chapter 11 Case, the purchase, sale, or
rescission of the purchase or sale of any security of the Debtor, the subject
matter of, or the transactions or events giving rise to, any Claim or Interest
that is treated in the Plan, the business or contractual arrangements between
the Debtor and any Released Party, the restructuring of Claims and Interests
prior to or in the Chapter 11 Case, the negotiation, formulation, or preparation
of the Plan and Disclosure, or related agreements, instruments, or other
documents, upon any other act or omission transaction, agreement, event or other
occurrence taking place on or before the Effective Date, other than Claims or
liabilities arising out of or relating to any act or omission of the Debtor, the
Reorganized Debtor or a Released Party that constitutes a failure to perform the
duty to act in good faith, with the care of an ordinarily prudent person and in
a manner the debtor, the Reorganized Debtor, or the Released Party reasonably
believed to be in the best interests of the Debtor (to the extent such duty is
imposed by applicable non-bankruptcy law) where such failure to perform
constitutes willful misconduct or gross negligence.  This provision does not
affect the guarantees by Quest and Quest-NV of payment of the Whitson Claim 9
pursuant to the Plan or with respect to any other obligations guaranteed by such
guarantees.
 
Gwenco Third Amended Plan of Reorganization – Page 35

 
 

--------------------------------------------------------------------------------

 
 
15.6 Injunction.         In accordance with the Plan and Section 524 of the
Bankruptcy Code, the discharge provided by Section 1141 of the Bankruptcy Code
shall act as an injunction against the commencement or continuation of any
action, employment of process, or act to collect, offset, or recover the Claims
or Interests discharged hereby.  Except as otherwise expressly provided in the
Plan or the Confirmation Order, all Persons who have held, hold, or may hold
Claims against the Debtor, the Reorganized Debtor, or Interests in the Debtor,
or the Reorganized Debtor or Interests in the Reorganized Debtor, will be
permanently enjoined and precluded permanently, on and after the Effective Date,
from (i) commencing or continuing in any manner any action or other proceeding
of any kind with respect to any such Claim or Interest against the Debtor or the
Reorganized Debtor, or any of its respective successors and Affiliates, (ii) the
enforcement, attachment, collection or recovery by any manner or means of any
judgment, award, decree or order against the Debtor or the Reorganized Debtor or
any of its respective successors and Affiliates on account of any such Claim or
Interest, (iii) creating, perfecting or enforcing any encumbrance of any kind
against the Debtor or the Reorganized Debtor and Affiliates or against its
respective property or interests in property, or a Disbursing Agent, on account
of any such Claim or Interest, and (iv) asserting any right of setoff,
subrogation or recoupment of any kind against any obligation due to the Debtor
or the Reorganized Debtor, and Affiliates, or against its property or interests
in property, or a Disbursing Agent, on account of any such Claim or
Interest.  The foregoing injunction will extend to successors of the Debtor, the
Reorganized Debtor, and Affiliates and their respective properties and interests
in property.  This provision does not affect the guarantees by Quest and
Quest-NV of payment of the Whitson Claim 9 pursuant to the Plan or with respect
to any other obligations guaranteed by such guarantees.
 
15.7 ERISA.         The injunction provided in this section of the Plan shall
not release or enjoin any claims against any of the individuals or entities
enumerated therein with respect to (a) fiduciary obligations under ERISA or any
controlled group liabilities under Title IV of ERISA or (b) police or regulatory
activities of governmental regulatory agencies.  This provision does not affect
the guarantees by Quest and Quest-NV of payment of the Whitson Claim 9 pursuant
to the Plan or with respect to any other obligations guaranteed by such
guarantees.
 
Gwenco Third Amended Plan of Reorganization – Page 36

 
 

--------------------------------------------------------------------------------

 


15.8 Issuance of Securities.         Securities, including stock, notes,
debentures, options, warrants, and other instruments issued pursuant to this
Plan in exchange for Claims or Interests shall be exempt from laws requiring
registration for the offer or sale of such securities or registration or
licensing of an issuer of, underwriter of or broker or dealer in such securities
to the fullest extent as provided of Section 1145 of the Bankruptcy Code.
 
15.9 Distributions Under the Plan.         The Reorganized Debtor shall make all
distributions required under the Plan to Administrative Claims, Professional Fee
Claims, Priority Claims, and other Classes subject to the provisions of the
Plan.
 
15.10   Cash Payments.         Cash payments made pursuant to the Plan or the
Plan Trust Agreement will be in the currency of the United States, by the means
agreed to by the payor and the payee, including by check or wire transfer, or,
in the absence of an agreement, by checks drawn on a domestic bank or, at the
option of the aforementioned parties, by wire transfer from a domestic bank.


15.11 Holding of Undeliverable Distributions.         If any distribution to a
Holder of an Allowed Claim is returned to Debtor, as the case may be, as
undeliverable, no further distributions will be made to such Holder unless and
until the Debtor is notified by written certification of such Holder’s
then-current address.


15.12   Failure to Claim Undeliverable Distributions.         Any Holder of an
Allowed General Unsecured Claim or a Claim resulting from assumption of a
Contract, including an unexpired Lease, that does not assert a Claim pursuant to
the Plan for an undeliverable distribution to be made within six (6) months
after the later of (i) the Effective Date and (ii) the last date on which a
distribution was deliverable to such Holder will have its Claim for such
undeliverable distribution discharged and will be forever barred from asserting
any such Claim under the Plan or its respective property against the Debtor. Any
undeliverable distribution to Allowed Claims that remains unclaimed will, to the
greatest extent allowed by law, re-vest in the Debtor.  Nothing contained in the
Plan will require the Debtor or the Reorganized Debtor to locate any Holder of
an Allowed General Unsecured Claim.


Gwenco Third Amended Plan of Reorganization – Page 37

 
 

--------------------------------------------------------------------------------

 

15.13 Compliance with Tax Requirements.         In connection with the Plan, to
the extent applicable, the Reorganized Debtor will comply with all tax
withholding and reporting requirements imposed on it by any governmental unit,
and all distributions pursuant to the Plan will be subject to such withholding
and reporting requirements. Notwithstanding any other provision of the Plan,
each entity receiving a distribution of Cash pursuant to the Plan will have sole
and exclusive responsibility for the satisfaction and payment of any tax
obligations imposed on it by any governmental unit on account of such
distribution, including income, withholding and other Tax obligations.


15.14 Integration.         The Plan is a complete, whole, and integrated
statement of the binding agreement between the Debtor, its creditors, their
Interest Holders and other parties-in-interest upon the matters herein.  Parole
evidence shall not be admissible in an action regarding the Plan or any of its
provisions.


15.15 Severability.         If any term or provision of the Plan is held by the
Bankruptcy Court to be invalid, void, or unenforceable before the Confirmation
Date, the Bankruptcy Court, at the request of the Debtor, will have the power to
alter and interpret the term or provision to make it valid or enforceable to the
maximum extent practicable, consistent with the original purpose of the term or
provision held to be invalid, void, or unenforceable, and the term or provision
will then be applicable as altered or interpreted.  Notwithstanding any such
holding, alteration, or interpretation, the remainder of the terms and
provisions of the Plan will remain in full force and effect and will in no way
be affected, impaired, or invalidated by the holding, alteration, or
interpretation.  The Confirmation Order will constitute a judicial determination
and will provide that each term and provision of the Plan, as it may have been
altered or interpreted in accordance with the foregoing, is valid and
enforceable pursuant to its terms.


15.16 Construction.         Unless a rule of law or procedure is supplied by
federal law (including the Bankruptcy Code and the Bankruptcy Rules), the laws
of (i) the Commonwealth of Kentucky shall govern the construction and
implementation of the Plan and any agreements, documents, and instruments
executed in connection with the Plan unless otherwise expressly provided for in
such agreement, document or instrument and (ii) the laws of the Commonwealth of
Kentucky shall govern any causes of action arising under state law with respect
to such Debtor and the Plan, in either case without giving effect to the
principles of conflicts of law thereto.


Gwenco Third Amended Plan of Reorganization – Page 38

 
 

--------------------------------------------------------------------------------

 

XVI. ACCEPTANCE OR REJECTION OF PLAN
16.1  After approval of a Disclosure Statement, the Holders of Allowed Claims or
Interests will, under the provisions of Title 11 Section 1126, be given a ballot
to vote on acceptance or rejection of the Plan.  If the United States is a
creditor or equity security holder, the Secretary of the Treasury may accept or
reject the Plan on behalf of the United States.  You are urged to consult
independent counsel with regard to your voting rights as a Holder of an Allowed
Claim or Interest.
 
16.2   Under Title 11 (“Bankruptcy Code”), Section 1126(c), an entire class of
Claims is deemed to accept the Plan if the Plan is accepted by creditors that
hold at least two-thirds in amount and more than one-half in number of the
Allowed Claims in the Class.  Under section 1129(a)(10), if there are impaired
classes of claims, the Court cannot confirm the Plan unless it has been accepted
by at least one class of non-insiders who hold impaired Claims (claims that are
not going to be paid completely or in which some legal, equitable, or
contractual right is altered).  Moreover, under section 1126(f), Holders of
unimpaired Claims are deemed to have accepted the Plan.
 
16.3 Under section 1127(a) of the Bankruptcy Code, the Plan proponent may modify
the Plan at any time before confirmation, but the Plan, as modified, must meet
all the requirements of chapter 11.  When there is a proposed modification after
balloting has been conducted, and the Court finds, after a hearing, that the
proposed modification does not adversely affect the treatment of any creditor
who has not accepted the modification in writing, the modification is deemed to
have been accepted by all creditors who previously accepted the Plan.  (Rule
3019).  If it is determined that the proposed modification does have an adverse
effect on the claims of non-consenting creditors, then another balloting must
take place.
 
16.4 Any party in interest may file an objection to confirmation of the
Plan.  The Bankruptcy Code requires the Court, after notice, to hold a hearing
on confirmation of the Plan.  If no objection to confirmation has been timely
filed, the Bankruptcy Code allows the Court to determine whether the Plan has
been proposed in good faith and according to law.  (Rule 3020(b)(2)).  Before
confirmation can be granted, the Court must be satisfied that there has been
compliance with all the other requirements of confirmation set forth in section
1129 of the Bankruptcy Code, even in the absence of any objections.
 
16.5   In order to confirm the Plan, the Court must find, among other things,
that: (1) the Plan is feasible; (2) it is proposed in good faith; and (3) the
Plan and the proponents of the Plan are in compliance with the Bankruptcy
Code.  In order to satisfy the feasibility requirement, the Court must find that
confirmation of the Plan is not likely to be followed by insolvency or
liquidation.
 
Gwenco Third Amended Plan of Reorganization – Page 39

 
 

--------------------------------------------------------------------------------

 
 
XVII. RETENTION OF JURISDICTION
17.1 Following the Confirmation Date, the Bankruptcy Court will retain
jurisdiction to decide disputes concerning the classification and allowance of
any Claim or Interest and the reexamination of Claims that have been allowed for
the purposes of voting, and the determination of any objections that may be
filed to Claims or Interests.  The failure by the Debtor to object to, or to
examine, any Claim or Interest for the purposes of voting will not be deemed a
waiver of its right to object to, or to re-examine, the Claim or Interest in
whole or in part.
 
17.2 The Bankruptcy Court will retain jurisdiction after the Confirmation Date
to determine all questions and disputes regarding title to the assets of the
Estate, disputes concerning the allowance of Claims and determination of all
Causes of Action, controversies, disputes, or conflicts, whether or not subject
to any pending action, as of the Confirmation Date, for the Debtor to recover
assets pursuant to the provisions of the Bankruptcy Code.
 
17.3 Under Sections 105(a) and 1142 of the Bankruptcy Code, and notwithstanding
entry of the Confirmation Order and occurrence of the Effective Date, the
Bankruptcy Court shall retain exclusive jurisdiction over all matters arising
out of, and related to, the Chapter 11 Case and the Plan to the fullest extent
permitted by law.
 
XVIII. ASSERTING AND CURING DEFAULT UNDER THE PLAN
If the Debtor or the Reorganized Debtor defaults under the provisions of the
Plan (as opposed to default under the documentation executed in implementing the
terms of the Plan, which documents may provide independent bases for relief
concerning the assertion and cure of defaults), any creditor or party in
interest desiring to assert a default will provide the Debtor or the Reorganized
Debtor with written notice of the alleged default.  The Debtor or the
Reorganized Debtor will have thirty (30) days from receipt of written notice to
cure the alleged default.  If the default is not cured, any creditor or party in
interest may then file with the Bankruptcy Court and serve on counsel for the
Debtor or the Reorganized Debtor a motion to compel compliance with the
applicable provision of the Plan.  The Bankruptcy Court, on finding a material
default, will issue orders compelling compliance with the pertinent provisions
of the Plan.
 
Gwenco Third Amended Plan of Reorganization – Page 40

 
 

--------------------------------------------------------------------------------

 

Submitted this the 2nd day of November, 2008.


  /s/ Eugene Chiaramonte, Jr.
Eugene Chiaramonte, Jr., President
of the Debtor, Gwenco, Inc
 
  /s/ Paul Stewart Snyder
Paul Stewart Snyder
Attorney For The Debtor
P.O.Box 1067
Ashland, Ky 41105-1067
(606) 325-5555 fax (606) 324-1665
email: ps@ws5.com
 
  /s/ Eugene Chiaramonte, Jr.
Eugene Chiaramonte, Jr., President
of Quest Minerals & Mining Corp.
 
  /s/ Eugene Chiaramonte, Jr.
Eugene Chiaramonte, Jr., President
of Quest Minerals & Mining, Ltd.



Gwenco Third Amended Plan of Reorganization – Page 41

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
PRE-PETITION EXECUTORY CONTRACTS AND LEASES SPECIFICALLY
  
ASSUMED AND POST-PETITION ORDINARY COURSE OF BUSINESS CONTRACTS
 
AND LEASES SPECIFICALLY APPROVED AND ASSUMED
 
 
1.
Interstellar Royalty Agreement

 
 
2.
Royalty Agreement by and between Gwenco, Inc. and Albert Anderson

 
 
3.
Stock Purchase Agreement by and between William S. Whitson, Albert Anderson, and
Gwenco, Inc. dated December 23, 2003, as amended on August 11, 2004, as amended
on August 24, 2006, and as amended in or about November, 2008

 
 
4.
Each leases assumed pursuant to Orders of the Bankruptcy Court

 
 
5.
Lease Agreement amended and restated as of July 17, 2007 by and among the Ben
Millard Heirs (as defined in the Lease Agreement) and the Debtor

 
 
6.
Lease Agreement amended and restated as of July 17, 2007 by and among Gerald
Millard and George Millard (as defined in the Lease Agreement) and the Debtor

 
 
7.
Lease Agreement amended and restated as of July 30, 2008 by and among the Sally
Slater Heirs (as defined in the Lease Agreement) and the Debtor

 
 
8.
Lease Agreement amended and restated as of May 12, 2008 by and among the Stepp
Heirs (as defined in the Lease Agreement) and the Debtor



 
Gwenco Plan of Reorganization – Exhibit A


 
 

--------------------------------------------------------------------------------

 